Citation Nr: 1511398	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension to include due to herbicide  exposure and coronary artery disease.

2.  Entitlement to service connection for residuals of a stroke to include due to herbicide exposure and coronary artery disease.

3.  Entitlement to service connection for a blood disorder to include idiopathic thrombocytopenic purpura due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to June 1982.                 
 
This case comes to the Board of Veterans' Appeals (Board) from a May 2009  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that hypertension and stroke residuals are secondary to his service-connected coronary artery disease.  It is maintained that while both disorders were diagnosed prior to coronary artery disease the disorders were, in fact, the initial manifestations of coronary artery disease.  Therefore, it is argued that the temporal order of the diagnosis should not be determinative.  After reviewing the evidence the Board finds an examination to be in order. 

In so doing the examiner should address whether hypertension is directly related to the Veteran's presumed in-service exposure to Agent Orange, taking consideration the 2007 conclusion of the National Academy of Sciences that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to herbicide exposure is available).

Inasmuch as the requested VA examination directly pertains to the appellant's cardiovascular status, the claim of entitlement to service connection for a blood disorder to include idiopathic thrombocytopenic purpura is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's most recent VA outpatient treatment records and associate these with the claims file, or in the alternative associate copies with the "Virtual VA" electronic file.   If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Then should schedule the Veteran for a VA cardiology examination.  The examiner must be provided access to the claims folder, VBMS file, Virtual VA file and a copy of this remand, and all pertinent evidence must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Following the examination the examiner is to opine whether it is at least as likely as not that either or both hypertension and/or stroke residuals were directly incurred during the Veteran's military service, as well as whether it is at least as likely as not that either are due to his in-service exposure to Agent Orange.  In providing this opinion, the examiner should address the 2007 conclusion of the National Academy of Sciences that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions for which presumptive service connection due to herbicide exposure is available).  

Further, the examiner is to address whether it is at least as likely as not that either hypertension or residuals of a stroke are caused by, or permanently aggravated by coronary artery disease.  Aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process.  The examiner is to address the Veteran's assertion that his hypertension, though clinically diagnosed prior to coronary artery disease, was simply an initial manifestation of early coronary artery disease.

If an opinion regarding these matters cannot be rendered without resorting to pure speculation, please explain why this is not possible.

3.  The AOJ should then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the claims on appeal, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

